DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al., US 2017/0048618 A1 (cited in an IDS from 9/20/2019 and hereafter Shinotsuka), further in view of Skovenborg, US 2017/0070822 A1.
Regarding claim 1, Shinotsuka discloses a transmitter and position information management system (see Shinotsuka, abstract).  Herein, Shinotsuka teaches the system includes multiple nodes, such as the multiple transmitters, installed in a ceiling of a building (see Shinotsuka, ¶ 0041-0042 and figure 1, units 101-1, 101-2, 101-3, and 107).  Shinotsuka teaches an installation of “a plurality of nodes with defined identities at intervals along the confined passageway, each node including a microphone and 
Skovenborg teaches a method for determining and/or verifying spatial relations in a loudspeaker system (see Skovenborg, abstract).  In particular, Skovenborg teaches that many installed loudspeaker systems are not installed with documented plans, and/or installed with undocumented changes with respect to the original installation plan (see Skovenborg, ¶ 0003-0006).  Skovenborg teaches that the spatial relationships, with respect to a loudspeaker pair, are measured using time-of-flight (ToF) and/or time difference of arrival (TDOA) (see Skovenborg, ¶ 0013 and 0094-0100, figure 2, units 200a and 200b, and figure 4).  Importantly, Skovenborg teaches that the measurement is repeated for each loudspeaker pair (see Skovenborg, ¶ 0123 and figure 8a, steps S1-S6).  Last, Skovenborg teaches that the central controller analyzes the received measurements and verifies and/or determines the physical position of loudspeakers in the system (see Skovenborg, ¶ 0123-0124, figure 8a, step S6, and figure 8b, steps 7a-d and 8a-d).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Shinotsuka with the teachings of Skovenborg for the purpose of determining and then verifying spatial relations in a loudspeaker system where there are undocumented changes with respect to the original installation plan (see Skovenborg, ¶ 0003-0006).  Therefore, the combination makes obvious:
Therefore, the combination makes obvious:
“A method for configuring a sound system in a confined passageway, comprising: 
installing a plurality of nodes with defined identities at intervals along the confined passageway, each node including a microphone and two loudspeakers directed in substantially opposite directions along the confined passageway;” (see Shinotsuka, ¶ 0043-0044, 0081, 0091, 0095-0096, 0127, 0132, 0134-0138, 0149, and 0160-0166, figure 1, units 101-1, 101-2, 101-3, and 107, figure 2, units 101-1, 101-2, 101-3, 202, and 203, figure 6, units 101, 607, 609-1 and 609-2, figures 11 and 12, units 101-1, 1104, and 1106-1107, and figure 14A);

“establishing communication between each of the nodes and a control system computer;” (see Shinotsuka, ¶ 0150-0152 and figure 12, units 101-1, 101-2, 101-3, 102, and 103);



“determining an identity of nodes adjacent to the selected node in opposite directions along the confined passageway based on at least one of a time of registration of the first test sound at the remaining nodes and a sound level for the registered first test sound at the remaining nodes;” (see Shinotsuka, ¶ 0165-0166 in view of Skovenborg, ¶ 0123-0127, figure 8a, steps S4-S6, and figure 8b, steps 7a-d and 8a-d); 

“repeating the steps of instructing a selected node from the plurality of nodes to play the first test sound and determining the identity of the nodes adjacent to the selected node for a new selected node until relative positions of all nodes of the plurality of nodes communicating with the control system computer have been determined;” (see Skovenborg, ¶ 0123, where it is obvious to perform the test for each loudspeaker to determine the location of the installed nodes);

“instructing a second selected node from the plurality of nodes to play a second test sound using a selected one of its two loudspeakers at a second point in time determined by the control system computer and instructing an adjacent node in the direction of the selected loudspeaker to register the second test sound, the second test sound including a predefined pattern at a predetermined time subsequent to a beginning of the second test sound;” (see Shinotsuka, ¶ 0081-0082, 0090-0091, 0127, 0134-0135, and 0292-0307, figure 6, units 601-603 and 606-607, and figure 11, units 101-1 and 1104, and figure 26, steps S2601-S2612, in view of Skovenborg, ¶ 0123-0127, figures 8a and 8b, wherein it is obvious to perform a test to determine and/or verify the location of the installed nodes); 

“detecting the predefined pattern at a third point in time by the adjacent node instructed to register the second test sound;” (see Skovenborg, ¶ 0094 and 0098-0100, and figure 4);

“computing a distance between the second selected node instructed to play the second test sound and the adjacent node instructed to register the second test sound based on the time it took for the predefined pattern to travel from the second selected node instructed to play the second test sound to the adjacent node instructed to register the second test sound;” (see Skovenborg, ¶ 0094 and 0098-0100, which makes obvious calculating a distance between two nodes using the TDOA, speed of sound, and an offset between a loudspeaker and a microphone);
 
“repeating the step of instructing a second selected node from the plurality of nodes to play the second test sound and an adjacent node to register the second test sound, the step of detecting a predefined pattern, and the step of computing a distance, until a distance has been determined for each pair of adjacent nodes of the plurality of nodes; and” (see Skovenborg, ¶ 0123, where it is obvious to perform this step to verify the installation and compute the distances between pairs of nodes in an iterative method); 

“storing the relative positions of all nodes of the plurality of nodes and the computed distance between all adjacent nodes in the control system computer.” (see Shinotsuka, ¶ 0041-0042, 0047, 0160-0166, 0274-0275, 0292-0307, figure 1, units 100, 101-1, 101-2, 101-3, and 102, figure 14, figures 24A and 24B, units 101-1, 101-2, and 101-3, and figure 26, steps S2601-S2612, in view of Skovenborg, ¶ 

Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method according to claim 1, wherein the confined passageway is selected from a group consisting of: a tunnel, a corridor in a building, and a corridor on a ship” because Shinotsuka shows the system installed in a corridor in a building (see Shinotsuka, figure 1, unit 107 and figure 14A, column of “Position Description”).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination likewise makes obvious:
“A method for configuring a sound system in a confined passageway, comprising: 
installing a plurality of nodes with defined identities at intervals along the confined passageway, each node including a microphone and two loudspeakers directed in substantially opposite directions along the confined passageway;” (see Shinotsuka, ¶ 0043-0044, 0081, 0091, 0095-0096, 0127, 0132, 0134-0138, 0149, and 0160-0166, figure 1, units 101-1, 101-2, 101-3, and 107, figure 2, units 101-1, 101-2, 101-3, 202, and 203, figure 6, units 101, 607, 609-1 and 609-2, figures 11 and 12, units 101-1, 1104, and 1106-1107, and figure 14A); 

“establishing communication between each of the nodes and a control system computer;” (see Shinotsuka, ¶ 0150-0152 and figure 12, units 101-1, 101-2, 101-3, 102, and 103);

“instructing a selected node from the plurality of nodes to play a test sound using a selected one of its two loudspeakers at a first point in time determined by the control system computer and instructing remaining nodes from the plurality of nodes to register the test sound, the test sound including a predefined pattern at a predetermined time subsequent to a beginning of the test sound;” (see Shinotsuka, ¶ 0081-0082, 0090-0091, 0127, 0134-0135, and 0292-0307, figure 6, units 601-603 and 606-607, and figure 11, units 101-1 and 1104, and figure 26, steps S2601-S2612, in view of Skovenborg, ¶ 0123-0127, figures 8a and 8b, wherein it is obvious to perform a test to determine and/or verify the location of the installed nodes);

“detecting the predefined pattern at a second point in time by the remaining nodes instructed to register the test sound;” (see Skovenborg, ¶ 0094 and 0098-0100, and figure 4);

“for each node that has registered the test sound and detected the predefined pattern, computing a distance between the selected node instructed to play the test sound and the remaining nodes instructed to register the test sound, based on a time it took for the predefined pattern to travel from the selected node instructed to play the test sound to a remaining node of the remaining nodes instructed to register the test sound;” (see Skovenborg, ¶ 0094 and 0098-0100, which makes obvious calculating a distance between two nodes using the TDOA, speed of sound, and an offset between a loudspeaker and a microphone);



“repeating the steps of instructing a selected node from the plurality of nodes to play the test sound and the remaining nodes to register the test sound, the step of detecting a predefined pattern, the step of computing a distance, and the step of determining an identity of a node closest to the selected node until a distance has been determined for each pair of adjacent nodes of the plurality of nodes; and” (see Skovenborg, ¶ 0123, where it is obvious to perform this step to verify the installation and compute the distances between pairs of nodes in an iterative method);

“storing relative positions of all nodes of the plurality of nodes and the computed distance between all adjacent nodes in the control system computer.” (see Shinotsuka, ¶ 0041-0042, 0047, 0160-0166, 0274-0275, 0292-0307, figure 1, units 100, 101-1, 101-2, 101-3, and 102, figure 14, figures 24A and 24B, units 101-1, 101-2, and 101-3, and figure 26, steps S2601-S2612, in view of Skovenborg, ¶ 0003-0006 and 0123-0124, figure 8a, step S6, and figure 8b, steps 7a and 8a, makes obvious uploading the results to determine and/or verify the locations of the many nodes in the emergency system).


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shinotsuka and Skovenborg as applied to claim 1 above, and further in view of a machine translation of Yoneda, JP 2004-166106 (hereafter Yoneda).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination of Shinotsuka and Skovenborg makes obvious the method of claim 1, but does not appear to teach the feature “wherein the second test sound is a sum of two sound signals with different frequencies that do not produce a repeated pattern or that only produce a repeated pattern after a time interval considerably longer than it takes to play the second test sound and detect the predefined pattern.” 
Yoneda teaches a distance measuring correction device (see Yoneda, p. 5, ¶ 0001).  In particular, Yoneda teaches a test signal comprising a non-harmonic signal in order to detect phase differences and calculate the delay from the phase difference from all speakers at once (see Yoneda, p. 25, ¶ 0163-0164).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Shinotsuka and Skovenborg with the teachings of Yoneda for the purpose of testing multiple loudspeaker distances together (see Skovenborg, ¶ 0123 in view of Yoneda, 
Regarding claim 13, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method according to claim 2, wherein the confined passageway is selected from a group consisting of: a tunnel, a corridor in a building, and a corridor on a ship” because Shinotsuka shows the system installed in a corridor in a building (see Shinotsuka, figure 1, unit 107 and figure 14A, column of “Position Description”). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka, further in view of Thornton et al., US 2014/0340222 A1 (hereafter Thornton), and further in view of Skovenborg.
Regarding claim 11, Shinotsuka discloses a transmitter and position information management system (see Shinotsuka, abstract).  Herein, Shinotsuka teaches the system includes multiple nodes, such as the multiple transmitters, installed in a ceiling of a building (see Shinotsuka, ¶ 0041-0042 and figure 1, units 101-1, 101-2, 101-3, and 107).  Shinotsuka teaches each transmitter includes “a microcontroller”, “a local memory”, “a microphone”, and “a communication interface” as a CPU, a RAM and a flash ROM, a microphone unit, and a wireless communication unit, respectively (see Shinotsuka, ¶ 0081 and 0091, and figure 6, units 101, 601-604 and 607).  Shinotsuka also teaches that each transmitter has “two loudspeakers directed in substantially opposite directions” (see Shinotsuka, ¶ 0043-0044, 0066-0069, 0081, and 0095-0096, figure 1, unit 101-1, figure 2, units 101-1, 202, and 203, figure 4A-C, units 403a and 403b, and figure 6, units 609-1 and 609-2).

Thornton discloses a security and first-responder emergency system, wherein the system allows communication with building occupants and instructs them to a safe exit (see Thornton, abstract and ¶ 0003, 0030-0032, and 0034, figure 1, units 100 and 105, and figure 2, units 205, 217, 220).  Herein, Thornton teaches a node comprises similar features as Shinotsuka, and further comprises a local memory for storing a large variety of different data (see Thornton, ¶ 0036-0037 and figure 3, unit 310).  Importantly, the node stores audio files for instructing occupants to safety (see Thornton, ¶ 0052).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Shinotsuka with the teachings of Thornton for the purpose of providing recorded messages to 
Skovenborg teaches a method for determining and/or verifying spatial relations in a loudspeaker system (see Skovenborg, abstract).  In particular, Skovenborg teaches that many installed loudspeaker systems are not installed with documented plans, and/or installed with undocumented changes with respect to the original installation plan (see Skovenborg, ¶ 0003-0006).  Skovenborg teaches that the spatial relationships, with respect to a loudspeaker pair, are measured using time-of-flight (ToF) and/or time difference of arrival (TDOA) (see Skovenborg, ¶ 0013 and 0094-0100, figure 2, units 200a and 200b, and figure 4).  Importantly, Skovenborg teaches that the measurement is repeated for each loudspeaker pair (see Skovenborg, ¶ 0123 and figure 8a, steps S1-S6).  Last, Skovenborg teaches that the central controller analyzes the received measurements and verifies and/or determines the physical position of loudspeakers in the system (see Skovenborg, ¶ 0123-0124, figure 8a, step S6, and figure 8b, steps 7a and 8a).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Shinotsuka and Thornton with the teachings of Skovenborg for the purpose of determining and/or verifying spatial relations in a loudspeaker system where there are undocumented changes with respect to the original installation plan (see Skovenborg, ¶ 0003-0006).  Therefore, the combination makes obvious:
“A node for use in a sound system in a confined passageway, comprising: 
a microcontroller;  

two loudspeakers directed in substantially opposite directions; 
a microphone; 
a communication interface;” (see Shinotsuka, ¶ 0043-0044, 0066-0069, 0081, 0091, and 0095-0096, figure 1, unit 101-1, figure 2, units 101-1, 202, and 203, figure 4A-C, units 403a and 403b, and figure 6, units 101, 601-604, 607, 609-1, and 609-2);

“wherein the local memory includes instructions which, when executed by the microcontroller, enable the node to: 
(i) control playback of audio files over either one of the two loudspeakers;” (see Shinotsuka, ¶ 0043-0044, 0082, 0086-0090, and 0095-0096, figure 1, unit 101-1, figure 2, units 101-1, 202, and 203, and figure 6, units 101, 601-603, 606, 609-1, and 609-2 in view of Thornton, ¶ 0003 and 0052, where it is obvious to playback recorded emergency messages to direct occupants to safety in the event of an emergency);

“(ii) register sounds using the microphone;” (see Shinotsuka, ¶ 0082, 0086, and 0090-0091, and figure 6, units 101, 601-603 and 606-607); 

“(iii) identify predetermined patterns in the registered sounds;” (see Shinotsuka, ¶ 0081-0082, 0090-0091, 0127, and 0134-0135, figure 6, units 601-603 and 606-607, and figure 11, units 101-1 and 1104);

“(iv) record points in time at which the predetermined patterns are registered;” (see Skovenborg, ¶ 0094 and 0098-0100, and figure 4); 

“(v) register sound levels for the registered sounds;” (see Shinotsuka, ¶ 0135);

“(vi) calculate a distance based on two points in time and a speed of sound;” (see Skovenborg, ¶ 0094 and 0098-0100, which makes obvious calculating a distance between two nodes using the TDOA, speed of sound, and an offset between a loudspeaker and a microphone);


“(vii) receive instructions over the communications interface to start playback of the audio files at a defined point in time, start registering a received audio signal, determine points in time associated with an occurrence of an event, and perform the calculating of the distance; and” (see Skovenborg, ¶ 0123 and figure 8a, steps S1-S6); and

“(viii) upload any result of the registration of the received audio signal and the calculation of the distance to a remote control system computer.” (see Shinotsuka, ¶ 0041, 0047, 0274-0275, 0292-0307, figure 1, units 100, 101-1, and 102, figures 24A and 24B, unit 101-1, and figure 26, steps S2601-S2612, in view of Skovenborg, ¶ 0003-0006 and 0123-0124, figure 8a, step S6, and figure 8b, steps 7a and 8a, makes obvious uploading the results to determine and/or verify the locations of the many nodes in the emergency system).

Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “node according to claim 11, wherein the local memory is configured to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al., US 2003/0128850 A1, discloses a loudspeaker broadcasting system and apparatus placed in a tunnel, where an emergency is broadcast by bi-directional loudspeakers in the system (see abstract and figures 1-2);
Sasaki et al., US 2005/0152557 A1, discloses a multi-speaker audio system and automatic control method, where a server controls one of a plurality of speakers to emit a sound while the other of the plurality speakers record the emitted sound so that the speaker to speaker distances can be calculated (see abstract and ¶ 0028); and
Laws et al., US 2015/0116122 A1, discloses a training system and method, where a plurality of units, or cones, include devices to trilateralize their positions using acoustic ranging (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653